
	
		II
		112th CONGRESS
		1st Session
		S. 1303
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2011
			Mr. Webb (for himself
			 and Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to establish
		  Fort Monroe National Historical Park in the Commonwealth of Virginia, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fort Monroe National Historical
			 Park Establishment Act of 2011.
		2.DefinitionsIn this Act:
			(1)CommonwealthThe
			 term Commonwealth means—
				(A)the Commonwealth
			 of Virginia; or
				(B)any management
			 entity or political subdivision established by the Commonwealth for the
			 planning, management, and reuse of land, buildings, or structures reverting to
			 or conveyed to the Commonwealth as a result of the Base Realignment land
			 closures process of 2005 affecting the Fort.
				(2)FortThe
			 term Fort means the third system fortification historically
			 referred to as Fortress Monroe, including—
				(A)the moat;
			 and
				(B)the land and
			 improvements within the Fort and adjacent to the outside perimeter of the
			 moat.
				(3)Historic
			 areaThe term historic area means the Fort Monroe
			 National Historic Landmark located outside the boundary of the Park.
			(4)Historic
			 resourcesThe term historic resources means any
			 land, cultural landscapes, buildings, or structures that are—
				(A)located within
			 the Fort; or
				(B)adjacent to the
			 Fort within the connecting road system formed by Fenwick Road, Ingalls Road,
			 Murray Road, Patch Road, Griffith Street, and Bomford Lane.
				(5)Management
			 planThe term management plan means the general
			 management plan for the Park developed under section (4)(i).
			(6)MapThe
			 term map means the map entitled Fort Monroe National
			 Historical Park Proposed Boundary, numbered 250/107,111, and dated June
			 24, 2011.
			(7)Natural and
			 recreational resourcesThe term natural and recreational
			 resources means any land and submerged land lying within, and associated
			 with, the North Beach area of the Fort, as depicted on the map.
			(8)ParkThe
			 term Park means the Fort Monroe National Historical Park
			 established by section (3)(a).
			(9)ProjectThe
			 term project means any activity, restoration, rehabilitation,
			 interpretive exhibit or device, or physical improvement for which Federal funds
			 have been expended.
			(10)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Fort Monroe
			 National Historical Park
			(a)EstablishmentThere
			 is established in the Commonwealth a unit of the National Park System, to be
			 known as the Fort Monroe National Historical Park.
			(b)PurposesThe purposes of the Park are—
				(1)to preserve the historic resources and
			 natural and recreational resources;
				(2)to provide land and water-based
			 recreational opportunities at the Park; and
				(3)to interpret for the benefit of present and
			 future generations—
					(A)Old Point
			 Comfort, including recognizing—
						(i)the
			 relationship of Old Point Comfort to the voyages of Captain John Smith;
						(ii)the location of
			 Old Point Comfort as the first entry place of captive Africans into English
			 North America;
						(iii)the use of Old
			 Point Comfort for successive fortifications; and
						(iv)the role of Old
			 Point Comfort in the War of 1812;
						(B)the development
			 and use of the Fort as a coastal defense facility and artillery training
			 center, including providing information on the military and community life at
			 Fort Monroe;
					(C)the role of the
			 Fort in the Civil War, including—
						(i)the
			 use of the Fort as a haven for individuals escaping enslavement during the
			 Civil War; and
						(ii)the formation
			 and service of U.S. Colored Troop units stationed at Fort Monroe;
						(D)persons and
			 events associated with the Fort that contributed to the history of the Fort and
			 the United States, including the relevance of those persons and events to
			 modern society; and
					(E)the natural and
			 recreational resources associated with the Fort.
					(c)BoundaryThe
			 Park shall be comprised of the Fort, the historic resources, and the natural
			 and recreational resources, as generally depicted on the map.
			(d)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
			4.Administration
			(a)In
			 generalThe Secretary shall administer the Park in accordance
			 with—
				(1)this Act;
			 and
				(2)the laws
			 generally applicable to units of the National Park System, including—
					(A)the National Park
			 Service Organic Act (16 U.S.C. 1 et seq.); and
					(B)the Act of August
			 21, 1935 (16 U.S.C. 461 et seq.).
					(b)Federal, State,
			 and local jurisdiction
				(1)Effect on
			 Federal authorityExcept as otherwise provided in this Act,
			 nothing in this Act enlarges, diminishes, or modifies any authority of the
			 United States to carry out Federal laws (including regulations) on Federal land
			 located within the boundary of the Park.
				(2)Effect on State
			 and local authorityNothing in this Act enlarges, diminishes, or
			 modifies any authority of the Commonwealth or any political subdivision of the
			 Commonwealth—
					(A)to exercise civil
			 and criminal jurisdiction within the Park, unless an agreement for concurrent
			 jurisdiction is executed that modifies the jurisdiction of the Commonwealth or
			 political subdivision of the Commonwealth with respect to the Park; or
					(B)to carry out
			 Commonwealth laws, regulations, and rules on non-Federal land located within
			 the boundary of the Park.
					(c)No net loss of
			 Commonwealth-Owned buildings and structuresIn the case of the
			 loss or authorized demolition of buildings or structures within the Fort Monroe
			 National Historic Landmark, replacement of the square footage from the loss or
			 demolition shall be permitted if the construction complies with—
				(1)the Secretary of
			 the Interior's Standards for the Treatment of Historic Properties under part 68
			 of title 36, Code of Federal Regulations (or successor regulations); and
				(2)section 106 of
			 the National Historic Preservation Act (16 U.S.C. 470f).
				(d)Authorization
			 of ex-Officio appointmentsThe Superintendent of the Park may
			 serve as an ex-officio member of any board or committee affecting the Fort that
			 the Secretary determines would—
				(1)be beneficial to
			 the preservation of Park resources; and
				(2)further the
			 interpretive or educational purposes of the Park.
				(e)Cooperative
			 agreements and visitor services
				(1)In
			 generalSubject to the provisions of this section and as the
			 Secretary determines to be appropriate to carry out this section, the Secretary
			 may enter into cooperative agreements with the Commonwealth or any other party,
			 under which the Secretary may identify, interpret, and provide assistance for
			 the preservation of non-Federal properties within the boundary of the Park or
			 in the historic area, including providing for the placement of directional and
			 interpretive signage, wayside exhibits, and technology-based interpretive
			 devices.
				(2)LimitationsThe
			 Secretary shall not enter into any cooperative agreement under this subsection
			 until the Secretary—
					(A)determines
			 that—
						(i)sufficient
			 historic resources and natural and recreational resources have been acquired to
			 constitute a manageable unit; and
						(ii)easements have
			 been acquired on the remaining historic resources and natural and recreational
			 resources within the boundary of the Park sufficient to ensure the integrity of
			 the historic resources and natural and recreational resources of the Park;
			 and
						(B)has entered into
			 a written agreement with the Commonwealth providing—
						(i)for
			 an effective process for ensuring that the future uses of historic resources
			 and natural and recreational resources within and adjacent to the boundary of
			 the Park will be compatible with the designation of the Park as a unit of the
			 National Park System; and
						(ii)as
			 cooperatively determined between the Secretary and the Commonwealth,
			 contributions to be made by any other party for sharing with the Commonwealth
			 and the Secretary the costs of, maintenance and utilities necessary for the
			 operation and maintenance of the Park.
						(3)Adaptive
			 reuseNothing in this Act inhibits the Commonwealth from
			 providing for the adaptive reuse of the interior of any non-federally owned
			 historic resource for such compatible uses determined under subsection
			 (e)(2)(B) that are conducted in accordance with the Secretary of the Interior's
			 Standards for the Treatment of Historic Properties under part 68 of title 36,
			 Code of Federal Regulations (or successor regulations).
				(4)Joint visitor
			 services facilitiesIf the Secretary determines that the visitor
			 experience to the Park would be enhanced and result in cost efficiencies, the
			 Secretary may—
					(A)provide not more
			 than 50 percent of the costs of designing and rehabilitating non-federally
			 owned structures or buildings in the Park, or within the historic area, for
			 Park operations and visitor services, including the design, construction, and
			 installation of exhibits for the Park; and
					(B)jointly operate
			 and maintain the facilities with the Commonwealth.
					(5)Fort Monroe
			 FoundationThe Secretary may enter into a partnership agreement
			 with the Fort Monroe Foundation that would benefit the preservation and
			 interpretation of resources within the Park.
				(6)Terms and
			 conditions of agreementsAny cooperative agreement entered into
			 under paragraph (1) shall include terms and conditions that ensure that—
					(A)the Secretary,
			 acting through the Director of the National Park Service, shall have the right
			 of access at all reasonable times to all public portions of the property
			 covered by the agreement for the purposes of—
						(i)conducting
			 visitors through the properties; and
						(ii)interpreting the
			 properties for the public;
						(B)no changes or
			 alterations shall be made to any properties covered by a cooperative agreement
			 entered into under paragraph (1) unless the Secretary and the other party to
			 the agreement agree to the changes or alterations; and
					(C)any conversion,
			 use, or disposal of a project for purposes contrary to the purposes of this
			 section, as determined by the Secretary, shall entitle the United States to
			 reimbursement in an amount equal to the greater of—
						(i)the
			 amounts made available to the project by the United States; or
						(ii)the portion of
			 the increased value of the project attributable to the amounts made available
			 under this subsection, as determined at the time of the conversion, use, or,
			 disposal.
						(7)Cost-sharing
			 requirement
					(A)In
			 generalExcept as provided in subparagraph (B), the Secretary
			 shall require, as a condition of the receipt of funds under paragraph (1), that
			 any Federal funds made available under a cooperative agreement or for joint
			 visitor services facilities shall be matched on an equal basis by non-Federal
			 funds.
					(B)ExceptionsThe
			 cost-sharing requirement under subparagraph (A) shall not apply to the costs
			 incurred for placing directional and interpretive signage, wayside exhibits,
			 and technology-based interpretive devices as provided for in paragraph
			 (1).
					(C)Form of
			 non-Federal shareWith the approval of the Secretary, the
			 non-Federal share required under paragraph (1) may be in the form of property,
			 goods, or services from a non-Federal source, fairly valued.
					(f)Acquisition of
			 land
				(1)In
			 generalThe Secretary may acquire land or interests in land
			 within the boundary of the Park by donation, purchase from a willing seller
			 with donated or appropriated funds, or exchange.
				(2)PriorityThe
			 Secretary shall give priority to the acquisition of land or interests in land
			 under this subsection in the following properties:
					(A)The Old
			 Headquarters Building (Building #1).
					(B)The Bachelors
			 Officers Quarters (Building #50).
					(C)Lee’s Quarters
			 (Building #17).
					(D)The Parade
			 Ground.
					(E)Casemate
			 #22.
					(F)The North Beach
			 and associated submerged land as depicted on the map.
					(G)A right of way
			 appropriate to the cultural and natural resource Park setting for public access
			 between the Fort and the North Beach area as depicted on the map, or in a
			 location agreed upon by the Secretary and the Commonwealth.
					(3)Donation of
			 Commonwealth-owned landLand or interests in land owned by the
			 Commonwealth or any political subdivision of the Commonwealth may only be
			 acquired by donation.
				(4)Easements and
			 rights of accessThe Commonwealth may retain, or the Secretary
			 may grant, such easements or rights of access as may be necessary for the
			 maintenance and operations of utilities, infrastructure, and transportation in
			 the Park, subject to a determination by the Secretary that there would be no
			 impairment to Park resources or impacts on visitor experiences in the Park as a
			 result of the easements or rights of access.
				(g)Technical
			 assistance and public interpretation
				(1)In
			 generalThe Secretary may provide technical assistance and public
			 interpretation of resources within the historic area and at any sites in close
			 proximity to the Park outside of the historic area that are related to events
			 or persons associated with the Fort, including encampments or cemeteries of
			 formerly enslaved persons freed at the Fort during the Civil War.
				(2)CoordinationThe
			 Secretary may provide for the coordination of interpretation between the Park
			 and the Captain John Smith Chesapeake National Historic Trail for any resources
			 within the boundary of the Park relating to the trail.
				(h)Old point
			 comfort lighthouse
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary and the Secretary of Homeland Security shall enter into an
			 interagency agreement for the long-term protection and public interpretation of
			 the Old Point Comfort Lighthouse.
				(2)Circumstances
			 of agreementThe agreement shall specify the circumstances under
			 which the Secretary may provide for interpretation and visitor enjoyment of the
			 Old Point Comfort Lighthouse and the grounds of the Old Point Comfort
			 Lighthouse.
				(3)No limitations
			 on authorityNothing in this subsection limits the authority of
			 the Secretary of Homeland Security to use the Old Point Comfort Lighthouse for
			 navigational or national security purposes.
				(i)Management
			 plan
				(1)In
			 generalNot later than 3 fiscal years after the date on which
			 funds are first made available to carry out this Act, the Secretary, in
			 consultation with the Commonwealth, shall complete a general management plan
			 for the Park in accordance with—
					(A)section 12(b) of
			 the National Park System General Authorities Act (16 U.S.C. 1a–7(b));
			 and
					(B)any other
			 applicable laws.
					(2)Consideration
			 of Commonwealth laws, plans and agreementsIn developing the
			 management plan, the Secretary shall consider—
					(A)the Fort Monroe
			 Reuse Plan;
					(B)the Fort Monroe
			 Programmatic Agreement dated April 27, 2009 (and any amendments to the
			 agreement); and
					(C)the State of
			 Virginia Fort Monroe Authority Act.
					(3)Cost-sharing
			 provisionsThe management plan shall include provisions that
			 identify any costs to be shared by the Federal Government and the Commonwealth
			 or other public or private entities or individuals for necessary capital
			 improvements to, and maintenance and operations of, the Park.
				(j)Limitation of
			 liabilityExcept as mutually agreed upon in writing, the National
			 Park Service and the Commonwealth shall not be responsible for liabilities
			 outside of their respective property ownerships.
			(k)Uniform and
			 consistent managementThe Secretary may cooperate with the
			 Commonwealth to ensure that the Park is preserved, maintained, and operated in
			 a uniform and consistent manner.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
